Allow me to convey
to all members of the United Nations family the warm
greetings and best wishes of His Majesty
King Mswati III, Her Majesty the Indlovukazi, the
Government and, indeed, the entire Swazi nation.
The Kingdom of Swaziland congratulates you,
Sir, on your election to the presidency of this session.
We are especially proud that a fellow African has been
elected to that demanding position, and we are
confident that your diplomatic skill and experience will
help you to lead the Assembly towards a successful
conclusion of its deliberations.
In the aftermath of 11 September 2001, the world
is understandably preoccupied with the question of
security and the war on terror. The Kingdom of
Swaziland continues to condemn, in no uncertain
terms, terrorism which constantly threatens world
peace, security and stability. As part of our support for
the alliance against terrorism, the Government of
Swaziland is currently studying the United Nations
conventions that deal with terrorism, to ensure not only
the adaptation of such important conventions, but also
compliance with them. The Parliament of the Kingdom
of Swaziland will be debating, and will hopefully pass,
its long-awaited anti-terrorism bill during its next
session.
Future world stability is also threatened by the
continuing spread of weapons of mass destruction. Our
failure as an Organization in that regard thus far is due
to inability to agree on a time frame suitable to all
Members for arms control and nuclear disarmament.
The Treaty on the Non-proliferation of Nuclear
Weapons (NPT) and the Comprehensive Nuclear-Test-
Ban Treaty (CTBT) were designed as an essential first
step towards a world free from the danger that such
weapons pose. We clearly need to find a way to
strengthen the non-proliferation regime and to prevent
the flow of conventional weapons and anti-personnel
landmines into zones of conflicts or into the hands of
terrorists. The Kingdom of Swaziland therefore calls
upon the Conference on Disarmament to implement the
proposal of the Non-Aligned Movement by
establishing, as its highest priority, an ad hoc
committee to begin negotiations on a programme for
the complete and time-bound elimination of nuclear
weapons from those countries that have them.
While the possibility of global conflict has
diminished since the end of the cold war era, it is a fact
that there has been a corresponding increase in the
incidence of internal conflicts and cross-border
disturbances, arising from a variety of causes,
including ethnic and religious confrontation.
The situation in the Middle East is inevitably at
the centre of the debate on peace and security. The
Kingdom of Swaziland pledges the continuation of our
support for all initiatives and efforts aimed at resolving
that situation and at bringing peace and stability to the
Middle East. We sincerely believe that the vital role of
the United Nations continues to be critical to the
resolution of the Middle East conflict.
The creation of the African Union and the New
Partnership for Africa’s Development (NEPAD), and
the great strides that have been taken in the past two
years, are a clear indication that we are moving in the
right direction. We are convinced that, with the support
of the international community and in the spirit of the
true partnership that is demonstrated by mutual respect,
we shall succeed in our objectives, initiatives and
efforts to raise the living standards of our peoples.
We have placed our trust in NEPAD to be the
vehicle for that shift away from the underdevelopment
and conflict of the past by addressing the fundamental
root causes of our problems. The ongoing integration
of our initiatives and programmes within the African
continent will make possible sustainability and true
growth in our economies. Together, in unity of
purpose, we shall succeed. In that regard, we welcome
the establishment by the Secretary-General of the
Advisory Panel on International Support for NEPAD,
which will, in our view, help us to be more effective in
our efforts to promote Africa’s development.
Our united effort is also addressing the conflicts
that continue to threaten peace, stability and security
on the African continent. We realize that, without those
elements, our development goals will continue to elude
us, especially because, apart from resources that are
wasted on arms, our people can be productive and be
able to trade among themselves and with the rest of the
22

world only under conditions of peace, stability and
security.
The establishment of the Peace and Security
Council of the African Union is a landmark event in
our efforts to manage our conflicts. In particular, allow
me to single out for commendation Secretary-General
Kofi Annan for his tireless efforts to highlight and
address African problems. We look forward to the
complete resolution of the dispute in Somalia, and in
particular to the resolution of the dispute in the Darfur
region of the Sudan.
The complex challenges facing the world today
lend greater significance and urgency to initiatives for
the reform of our Organization. The Kingdom of
Swaziland believes that those reforms are essential if
the United Nations is to retain the global credibility
and authority that are so necessary to its operations.
Our aim must be to transform the Organization into a
structure that is truly representative of all Members and
that is transparent and efficient in its operations, while
remaining consistent with the purposes and objectives
of our founding Charter. We believe that achieving
balanced representation in the principal organs of the
United Nations should be a priority.
In that regard, we support an increase in both
permanent and non-permanent seats in the Security
Council. The Security Council in particular requires
reform in order to strengthen its legitimacy. Its
composition must reflect the plurality and diversity of
the membership of the United Nations, to recognize the
profound geopolitical changes that have taken place in
recent history. However, due to a lack of political will
on the part of some Members to increase the
membership of the Security Council, progress in the
reform agenda remains unattainable.
Turning now to the question of development, we
believe that the Millennium Declaration marked a
turning point in carrying out the mission unanimously
entrusted to the United Nations in the area of
sustainable development. Indeed, for the first time,
heads of State or Government agreed on specific goals
and targets in the social, economic and educational
fields, up to the year 2015. In our view, the leaders
were correct to make the related topics of peace,
security, development and poverty eradication
priorities to be addressed, because future world
stability depends on the ability of national
Governments to increase the momentum for economic
development and their capacity to improve the delivery
of job creation and essential services such as health
and education.
Developing countries have been facing special
difficulties in responding to the challenges brought
about by globalization. As a result, many developing
countries, especially the least developed ones, have
remained marginalized in the globalizing world
economy. Consequently, the benefits of globalization
are unevenly distributed. In that regard, the Kingdom
of Swaziland believes that in order to maximize the
benefits of globalization, the process of integration into
the world economy should take into account the level
of economic development of each country and the
capacity of its institutions and enterprises. In
particular, specific national development potentials and
socio-economic circumstances, as well as differing
initial conditions relating to size, resource
endowments, economic structure and location, should
be considered. It is also necessary to take into account
the specific development, financial and trade needs of
developing countries, in view of the fact that there can
be no one-size-fits-all trade development strategy.
I believe that I speak on behalf of many from the
developing world when I say that small economies are
not receiving fair treatment in global trade. The
proposed removal of preferential terms for our
agricultural products and the continuation of subsidies
for such products from the developed world is bound to
deal a fatal blow to many of our weak economies. We
request understanding and appreciation of our situation
by our developed partners. We are asking for a
partnership that will take into account our unique
situations as developing economies so that we can
participate effectively in the global market. For our
part, as small economies, we pledge quality and high
standards for our products. Our farmers are more than
ready to deliver the best to international markets. It
should be noted that agricultural incomes are the
cornerstone of development for our rural communities.
For our part in the Kingdom of Swaziland,
poverty alleviation remains the number-one priority.
Sixty-six per cent of our people are living below the
internationally recognized poverty line, yet our
classification as a lower-middle-income country
prevents our access to many of the funds and resources
that are available to those in different categories. We
will be working with the United Nations to ensure that
this situation is corrected.
23

In the meantime, we are focusing our efforts and
available resources on programmes that meet the
challenges of poverty in a sustainable and equitable
manner. Our national development strategy, which is
the result of direct consultation with all stakeholders,
has incorporated all eight priority United Nations
Millennium Development Goals so as to provide us
with a blueprint for government action towards
achieving the vision of improving the livelihood of our
people by 2022.
Despite all our best efforts and our limited
success in many areas, we are restricted in our capacity
to meet our objectives due to a multitude of problems
that are affecting us simultaneously and that we cannot
overcome on our own. As is the case with all
developing countries, we are particularly at risk in
times of global economic difficulties and are
particularly vulnerable to disease and to the effects of
changing weather patterns.
Weakening our efforts to meet our development
challenges is the threat posed by multiple health
hazards, including malaria and tuberculosis, but
especially HIV/AIDS. AIDS continues to claim the
lives of many of our people. No sector of development
has been spared the ravaging impact of the HIV/AIDS
pandemic, with enormous strain placed on our financial
and human resources as we make the required
interventions. We are attacking the enemy on various
fronts, with priority on prevention, care, counselling
and treatment. Our National Emergency Response
Committee has had some success with regard to home-
based and community-based care for those already ill
as a result of infection.
Unfortunately, we are currently experiencing an
exodus of qualified nurses, who are being employed in
the developed world. The exodus has adversely
affected our capacity-building efforts. That exodus,
together with other wider impacts of HIV/AIDS, has
dealt our economy a heavy blow.
The Kingdom of Swaziland continues to make the
welfare of children a priority in our development strategy.
In that regard, both the Government and the private
sector, including non-governmental organizations
(NGOs), have responded with zeal and determination
to the plight of orphans and other vulnerable children,
resulting from the effects of the pandemic. The
Government is providing bursaries for such children in
order to ensure that their education is not disrupted.
The Government and the business community, in
partnership with NGOs, are providing school feeding
schemes in order to improve their nutritional balance.
We are also using our traditional structures to cater for
their material and emotional needs; this includes the
provision of local reporting structures to prevent the
abuse of those children. The chiefdoms also provide
fields where communities grow food for orphans and
other vulnerable children.
Let me take this opportunity to express the most
profound gratitude of the entire Swazi nation to the
United Nations and to all our development partners for
the support we continue to receive as we face that
killer disease. The support we have received from the
Global Fund to Fight AIDS, Tuberculosis and Malaria
continues to prop up and sustain our programmes and
strategies in our fight against this scourge. Fellow
members, we shall be forever grateful to you all.
The Kingdom of Swaziland is fully committed to
the principles of good governance and the rule of law.
The nation has just completed debating the Kingdom’s
draft constitution, and the draft will soon be submitted
to Parliament for final consideration before the end of
this year.
For more than 30 years, the Kingdom of
Swaziland has been enjoying excellent relations with a
nation which, despite an outstanding record in
international development assistance and despite
fulfilling every requirement for membership in the
Organization, is nonetheless excluded from
participation in the activities of the United Nations. I
am referring here to the issue of the 23 million people
of the Republic of China on Taiwan, who are denied
the right to contribute to the global initiatives
undertaken by this world body. The Government and
the people of the Republic of China on Taiwan have
made enormous advances in economic, social and
political terms, and they have shown themselves ready
and able to share their experience and advice with all
the nations of the world. The Kingdom of Swaziland,
therefore, proposes to the Assembly that the time has
come to revisit this issue so as to ensure the inclusion
of the Republic of China on Taiwan in the activities of
the United Nations and its associated agencies.
In conclusion, I would like to take this
opportunity to express the deep gratitude of His
Majesty the King, the Indlovukazi, the Government
and the people of Swaziland to the United Nations and
24

its agencies for the many programmes of assistance
undertaken in the Kingdom of Swaziland since our
independence.
We believe that the United Nations, as the only
truly global Organization, remains the only hope for
overcoming the many complex challenges facing the
world today. Despite the setbacks, and despite the
obstacles to achieving our collective aims, there can be
no doubt that the world could be a more troubled place
without the combined efforts of all of us. The Kingdom
of Swaziland, therefore, takes great pride in
reaffirming our commitment to the principles and
ideals set out in the Charter, and we ask Almighty God
to watch over and guide us in the challenging times
ahead for our Organization.